Yates, J.,
delivered the opinion of the court. If the return had stated that Gatreen Race, a white woman, had been delivered of a mulatto child, instead of a black child, there could be no question on the subject of illegitimacy,' because it would have' appeared impossible for Adam Hey don, a white man, to have been the father; and the.law, in such case, would pronounce the Child a bastard ; the presumption in favour of its legitimacy, being destroyed by satisfactory proof rendering it impossible, to be the husband’s child, (1 Roll, Abr. 358.) Though the description of the child is not as definite as it might have been, yet, I am inclined to think, that enough appears, according to the common acceptation of the language made use of in. the return, to show the real situation of it; for, it must be admitted, that, in common parlance, a black child, means a negro, or mulatto child, and giving either of those significations to the terms used in the return, would produce the same result as to its illegitimacy ; but, whether Gatreen Race Was delivered of a legitimate or a bastard child, is rendered immaterial, as respects the liability of the overseers of Hudson, because the return states, that the child Was bound out in the present town of Livingston, to one Phillips, with whom he remained, in that place, sis years, and then went with his master to that part of Livingston called Taghkanac, and continued there twenty months, ’ or until he went with him to Hew-Jersey. His last place of residence, therefore, in this state, was Taghkanac ; but the binding, and first inhabitation, under the indenture, were in the town of Livingston. By the colonial law, (Van Schaick's ed. 752.,) if any person was bound an apprentice by. indenture, or by deed, writing, or contract, not indented and inhabited in any city, town, parish, precinct, or district, such binding and inhabitation was adjudged a good settlement. The child,, in this case, was bound in the present town of Livingston, and the binding and inhabitation together had taken place in the same town, and not in Taghkanac ; so that, according to the principles contain*248edfiñ-the decision of this court, (3 Johns. Rep. 193.,) with regard to the effect of the division of towns as tt> subsequent paupers, the town ol Livingston would be chargeable with the maintenance of the paupersin question ; 'aiid if William, Heydoñ could even be deemed -legitimate, yet the apprenticeship stated was sufficient, under the above colonial law* to exonerate the. overseers of Hudson ; for It cannot be doubted, but that the binding of the child, by the mother, under the circumstances of this case, must be deemed competent to create a settlement under the above act; because the indentures of appren.liceship* although not signed by Adam Hey don, continued 'operative during the whole term of service* from the time the child was two years'old, until he arrived at the age of; twenty-one years; so that Heydort! 8 assert.t, in fact, proved unnecessary, and his Subsequent acquiescehce. (if it had been necessary) is conclusive evidence of such assent.
If Adam Heydort had objected to ,the binding* and rendered! ,'thé contract* or indenture,-inoperative, for any period of time during the apprenticeship, the overseers of the town of Tagh-Uanac. might have bfeen justified' in the attempt to make the overseers of the poor of Hudson chargeable;. but the full and ’entire service having been rendered, accordjng to the indenture, the objection taken by them, ought not to prevail; it is sufficient that there has been a substantial compliance with the intent and meaning of the act of the colony. According to the .principles laid down by Lord Hardwicke, in Rex v. The Inhabitants of St. Nicholas, in Ipwich, (Burr. Sett. Cus. 91. No. 28.,) the town cannot be allowed to take advantage of the alleged defect in- the indentures.- It is enough that no interruption, tfor so. long a term' of: service as this case presents, has taken place ; and the binding and inhabitation of the’ apprentice, under, the: contract :and indentures, according to the colonial law,, created a settlement which the return, states to have' been. Ip the town of Livingston. The overseers of Hudson are, therefore, exonerated from the maintenance of his widow and children, the paupers in question, - The judgment of the court below must, consequently, be reversed, and the order of the. justices quashed*
Order Of the sessions quashed*